United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0987
Issued: October 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2019 appellant filed a timely appeal from a January 18, 2019 merit decision
and a March 22, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. 2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish greater than
10 percent binaural hearing loss, for which he previously received schedule award compensation ;
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 22, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

and (2) whether OWCP properly denied appellant’s request for an oral hearing before an OWCP
hearing representative as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On March 27, 2018 appellant, then a 60-year-old production machinery mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss and tinnitus
causally related to factors of his federal employment. He indicated that he first became aware of
his condition and its relationship to factors of his federal employment on December 20, 2010.
OWCP received an employing establishment summary listing of appellant’s audiogram
testing results from March 1, 1999 through February 16, 2017.
On August 8, 2018 OWCP referred appellant for a second opinion evaluation with
Dr. Harold Kim, a Board-certified otolaryngologist. In his August 21, 2018 report, Dr. Kim
examined appellant due to his history of hearing loss with tinnitus, and calculated a permanent
impairment rating. He obtained an August 21, 2018 audiogram, which indicated that testing of the
right ear at frequency levels of 500, 1,000, 2,000, and 3,000 Hertz (Hz) revealed decibel (dB)
losses of 25, 30, 25, and 55, respectively. Pursuant to the standardized procedures, Dr. Kim totaled
these dB losses at 135 and divided by 4 to obtain an average hearing loss at those cycles of 33.75
dBs. The average of 33.75 dBs was then reduced by 25 dBs (the first 25 dBs were discounted as
discussed below) to equal 8.75, which was then multiplied by 1.5 to equal 13.125 percent hearing
loss for the right ear. Testing for the left ear at frequency levels of 500, 1,000, 2,000, and 3,000
Hz revealed dB losses of 20, 20, 35, and 50, respectively. These dBs were totaled at 125 and were
divided by 4 to obtain the average hearing loss at those cycles of 31.25 dBs, and then reduced by
25 dBs to equal 6.25 which was then multiplied by 1.5 to equal 9.375 percent hearing loss for the
left ear. To determine appellant’s binaural hearing loss, the lesser loss of 9.375 was multiplied by
5 to total 46.875, the greater loss of 13.125 was then added to total 60, and was then divided by 6
to determine the binaural loss of 10 percent. Dr. Kim concluded that, pursuant to the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides),3 appellant had 10 percent binaural hearing loss.
By decision dated September 24, 2018, OWCP accepted appellant’s claim for “noise
effects on inner ear, bilateral and bilateral tinnitus.”
On September 27, 2018 Dr. Jeffrey M. Israel, a Board-certified otolaryngologist serving as
an OWCP district medical adviser (DMA), reviewed appellant’s medical record and a statement
of accepted facts (SOAF). He indicated that the earliest audiogram on record was dated
March 1999 and that the latest audiogram on record was dated August 21, 2018. Dr. Israel
concurred with Dr. Kim’s assessment of 10 percent binaural hearing loss. He determined the date
of maximum medical improvement was August 21, 2018, the date of appellant’s last audiogram.
Dr. Israel also noted that, while Dr. Kim related that appellant was bothered by constant ringing in
the ears, there was no discussion of tinnitus in the records other than that and no suggested tinnitus
impairment score. He indicated that a tinnitus handicap inventory would be useful.
3

A.M.A., Guides (6th ed. 2009).

2

By decision dated October 24, 2018, OWCP accepted appellant’s claim for binaural
sensorineural hearing loss and tinnitus.
On November 13, 2018 appellant filed a claim for a schedule award (Form CA-7).
By decision dated January 18, 2019, OWCP granted appellant a schedule award for 10
percent binaural hearing loss. The award ran from August 22, 2018 to January 8, 2019, for a total
of 140 days of compensation.
On February 27, 2019 appellant requested a telephonic oral hearing before an OWCP
hearing representative.
By decision dated March 22, 2019, OWCP’s hearing representative determined that
appellant was not entitled to an oral hearing as a matter of right because his request was untimely
filed. The hearing representative also denied a discretionary hearing, finding that the contested
issue could equally well be addressed by appellant requesting reconsideration and providing new
evidence or argument to establish that he had a greater percentage of permanent impairment than
awarded.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA 4 and its implementing regulations 5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
or loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides. For decisions issued after May 1, 2009, OWCP began using the sixth edition of the
A.M.A., Guides.6 The Board has approved OWCP’s use of the A.M.A., Guides for the purpose of
determining the percentage loss of use of a member of the body for schedule award purposes. 7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.8 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
4

5 U.S.C. §§ 8101-8193, 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

R.H., Docket No. 18-1721 (issued March 25, 2019); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
8
R.B., Docket No. 19-0257 (issued August 5, 2019); A.G., Docket No. 17-1778 (issued December 18, 2018); E.S.,
59 ECAB 249 (2007); Reynaldo R. Lichetenberger, 52 ECAB 462 (2001).

3

frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides points out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. 9 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss, the lesser loss is multiplied by
five and then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss. 10
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease, but rather a
symptom that may be the result of disease or injury. 11 If tinnitus interferes with activities of daily
living, including sleep, reading, and other tasks requiring concentration, up to five percent may be
added to a measurable binaural hearing impairment. 12
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
OWCP properly referred appellant to Dr. Kim for a second opinion examination relative
to his hearing loss. 13 On September 27, 2018 Dr. Israel, serving as OWCP’s DMA, reviewed
Dr. Kim’s report and concurred with his findings and conclusions. Both Dr. Kim and Dr. Israel
properly applied the standardized procedures to the August 21, 2018 audiogram performed for
Dr. Kim to determine that appellant had a 10 percent binaural hearing loss.
However, the Board finds that the case is not in posture for decision as OWCP did not
properly develop whether appellant was entitled to an additional schedule award for his accepted
tinnitus. As noted above, the A.M.A., Guides provides that, “if tinnitus interferes with activities
of daily living, such as sleep, reading, enjoyment of quiet recreation, and emotional wellbeing, up
to five percent may be added to a measurable binaural hearing impairment”14
It is well established that proceedings under FECA are not adversarial in nature and OWCP
is not a disinterested arbiter. 15 While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and to see that
justice is done.16 Once OWCP undertook development of the evidence it had a duty to secure an
9

A.M.A., Guides at 250 (6th ed. 2009).

10

Id.

11

See id. at 249 (6th ed. 2009).

12

Id.

13

Id.

14

Supra note 12.

15

T.O., Docket No. 18-0659 (issued August 8, 2019).

16
Donald R. Gervasi, 57 ECAB 281, 286 (2005); Jimmy A. Hammons, 51 ECAB 219 (1999); William J. Cantrell,
34 ECAB 1233, 1237 (1983).

4

appropriate report addressing the relevant issues. 17 OWCP accepted the claim for tinnitus, but
Dr. Israel noted that the record did not provide documentation of a tinnitus impairment score.
Dr. Israel recommended that a tinnitus handicap inventory be prepared. However, it did not obtain
any further documentation relative to appellant’s tinnitus. Since OWCP did not obtain the
necessary evidence to determine appellant’s entitlement to an additional award for tinnitus, the
case will be remanded to OWCP to obtain the necessary documentation. Following this and any
necessary further development, it shall issue a de novo decision relative to the extent and degree
of appellant’s hearing impairment. 18
CONCLUSION
The Board finds that this case is not in posture for decision.
IT IS HEREBY ORDERED THAT the March 22 and January 18, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: October 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

18

In light of the Board’s disposition of issue 1, issue 2 is rendered moot.

5

